People ex rel. Lawrence v Kluewer (2017 NY Slip Op 00996)





People v Kluewer


2017 NY Slip Op 00996


Decided on February 8, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 8, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

L. PRISCILLA HALL, J.P.
LEONARD B. AUSTIN
SANDRA L. SGROI
FRANCESCA E. CONNOLLY, JJ.


2017-01147	DECISION, ORDER & JUDGMENT

[*1]The People of the State of New York, ex rel. David Lawrence, petitioner,
vSusan T. Kluewer, et al., respondents.


David Lawrence, Valley Stream, NY, petitioner pro se.

Writ of habeas corpus in the nature of an application to reduce bail upon Nassau County Docket No. CR-006525-16NA, and application by the petitioner for poor person relief.
ORDERED that the application is granted to the extent that the filing fee is waived and the application is otherwise denied as academic; and it is further,
ADJUDGED that the writ is dismissed, without costs or disbursements.
The determination of the District Court, Nassau County, did not violate "constitutional or statutory standards" (People ex rel. Klein v Kruger , 25 NY2d 497, 499; see People ex rel. Rosenthal v Wolfson , 48 NY2d 230).
HALL, J.P., AUSTIN, SGROI and CONNOLLY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court